Exhibit 10.2

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated this 20th day of July, 2015 (this “Escrow
Agreement”), is entered into by and among Drone AFS Corp., a Nevada corporation
(the “Buyer”), Drone Aviation Holding Corp., a Nevada corporation (“Parent”),
and Adaptive Flight, Inc., a Georgia corporation, and the contributors of
Adaptive Flight, Inc. identified on the signature page hereto (collectively, the
“Sellers”). (Buyer, Parent and Sellers are collectively referred to herein as
the “Parties,” and individually, a “Party”), and Sichenzia Ross Friedman Ference
LLP, as escrow agent (“Escrow Agent”). Capitalized terms not defined herein
shall have the meanings assigned to them in the Asset Purchase Agreement (as
defined herein).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Asset Purchase Agreement dated
July 20, 2015 (the “Asset Purchase Agreement”);

 

WHEREAS, Section 2.5(a) of the Asset Purchase Agreement provides that, at the
closing of the transactions contemplated by the Asset Purchase Agreement (the
“Closing”), One Hundred Thousand U.S. Dollars ($100,000) shall be delivered to
the Escrow Agent in immediately available funds (the “Closing Cash”); One
Hundred Thousand U.S. Dollars ($100,000) shall be delivered to the Escrow Agent
in immediately available funds (the “Escrow Cash”); and Six Million (6,000,000)
shares of Parent’s unregistered common stock (“Common Stock”) shall be delivered
to Escrow Agent (as such shares are subject to adjustment as set forth herein,
the “Escrow Shares”);

 

WHEREAS, the Asset Purchase Agreement provides for payment to be made by Parent,
on behalf of the Buyer, and such agreement contemplates the release of the
Closing Cash, Escrow Cash and Escrow Shares to the Sellers upon satisfaction of
certain conditions, including certain milestones to be achieved by the Sellers
and the Buyers in accordance with a plan (the “Technology Integration Plan”) to
integrate the technology purchased by the Buyers from the Sellers pursuant to
the Asset Purchase Agreement as set forth on Annex A hereto;

 

WHEREAS, the Asset Purchase Agreement provides that Sellers will indemnify the
Parent and Buyer and their respective shareholders, directors, officers,
employees, affiliates, agents, representatives and permitted assigns with
respect to any and all liabilities, losses, damages, costs and expenses
(including reasonable attorney’s fees and costs) (collectively, “Losses”) upon
the terms and subject to the conditions provided in the Asset Purchase
Agreement, and in connection with such indemnification, the remaining Closing
Cash, Escrow Cash and the Escrow Shares to be delivered thereunder shall be
placed in escrow pursuant to the terms and subject to the conditions of this
Escrow Agreement;

 

WHEREAS, the Parties hereto acknowledge that the Escrow Agent is not a party to,
is not bound by, and has no duties or obligations under Asset Purchase
Agreement, that all references in this Escrow Agreement to the Asset Purchase
Agreement is for convenience, and that the Escrow Agent shall have no implied
duties beyond the express duties set forth in this Escrow Agreement; and

 

WHEREAS, the Parties have agreed to appoint Escrow Agent to hold the Closing
Cash, Escrow Cash and Escrow Shares in escrow, and Escrow Agent agrees to hold
and distribute the Closing Cash, Escrow Cash and Escrow Shares, in accordance
with the terms and provisions of this Escrow Agreement.

 

NOW, THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties and Escrow Agent agree as follows:

 

ARTICLE 1
ESCROW DEPOSIT

 

Section 1.1 Appointment of Escrow Agent. The Parties hereby designate and
appoint Escrow Agent as their agent to receive, hold in escrow, and disburse the
Closing Cash, Escrow Cash and Escrow Shares in accordance with the term of this
Escrow Agreement, and Escrow Agent accepts such appointment.

 



1

 

 

 

Section 1.2 Receipt and Deposit of the Closing Cash, Escrow Cash and Escrow
Shares; Commencement of Duties; Dividends and Distributions; Certain Rights of
Sellers.

 

(a) Receipt and Deposit of the Closing Cash, Escrow Cash and Escrow Shares;
Commencement of Duties.

 

(i) Upon execution hereof and pursuant to the Asset Purchase Agreement, Parent
shall deliver to Escrow Agent the Closing Cash, Escrow Cash and stock
certificates representing the Escrow Shares registered in the name of Sellers or
its designee(s) (the “Certificates”) along with written directions in connection
with the deposit of the Certificates with the Escrow Agent, and Escrow Agent
shall promptly acknowledge receipt of the Funds and the Certificates to the
Parties and provide a copy of the Certificates to Sellers or its designee(s).
Upon receipt of the Closing Cash, Escrow Cash and Escrow Shares by the Escrow
Agent, the duties and obligations of the Escrow Agent and the Parties to this
Agreement shall commence. Immediately prior to any release of the Escrow Shares
to a Seller or its designee, Parent shall recalculate the number of Escrow
Shares required to be deposited pursuant to the Agreement based upon the current
Escrow Share Value.

 

(ii) The Escrow Shares shall be delivered by Parent to Escrow Agent free and
clear of all liens, claims and encumbrances (except as may be created by this
Escrow Agreement, the Asset Purchase Agreement). During the term hereof, Sellers
will not sell, assign, transfer or otherwise dispose of, grant any option with
respect to, or enter into any swap or other arrangement that transfers all or
any portion of the economic consequences associated with, or pledge or grant any
security interest in, or otherwise encumber any part of the Escrow Shares.

 

(b) Dividends and Distributions. All dividends and distributions declared by
Parent on the Escrow Shares and payable to the shareholders of Parent of record
(“Dividends and Distributions”) at any time after the date hereof until the
Termination Date (as defined below), shall be payable to Sellers or its
designees, as record holder of the Escrow Shares, and will not be deposited with
Escrow Agent. If Parent declares a stock split, subdivision, combination,
reclassification or any other change in its capital structure affecting the
Escrow Shares, the certificates or other instruments relating thereto shall be
immediately deposited by Parent with Escrow Agent as additional Escrow Shares to
be held and distributed by Escrow Agent in accordance with this Escrow
Agreement.

 

(c) Certain Rights of Sellers. Notwithstanding anything to the contrary
contained herein and for so long as the Escrow Shares remain in escrow, the
Sellers (or its designees) shall have the right to (i) vote all Escrow Shares
that are not disbursed to Parent pursuant to the terms hereof, (ii) receive any
dividends and distributions in respect of the Escrow Shares that are not
disbursed to Parent pursuant to the terms hereof, and (iii) to exercise any and
all other rights of a shareholder of Parent with respect to the Escrow Shares
that are not disbursed to Parent pursuant to the terms hereof.

 

(d) Deposit of Escrow Shares. The Parties agree that Escrow Agent, in connection
with any Certificates deposited pursuant to Section 1.2(a), shall have (i) no
responsibility to monitor the value of the Escrow Shares; (ii) no responsibility
to collect Dividends and Distributions; (iii) no responsibility to sell or
otherwise trade the Escrow Shares, and, (iv) no responsibility to ensure the
legality of the issuance or registration of the Escrow Shares.

 

Section 1.3 Procedures with Respect to Indemnification Claims.

 

(a) Claim. If, at any time and from time to time from the date hereof until such
date that is twelve (12) months after the Closing Date of the Asset Purchase
Agreement (the “Escrow Period”), Parent and/or Buyer desires to make a claim
against the Closing Cash, Escrow Cash and/or Escrow Shares pursuant to Article
VII of the Asset Purchase Agreement (each, a “Claim”), Parent and/or Buyer shall
deliver a written notice of the Claim (a “Claims Notice”) to Escrow Agent, with
a copy to Sellers, substantially in the form attached hereto as Annex I
specifying the nature of the Claim, the estimated amount of damages to which
Parent and/or Buyer believes it is or may be entitled to under the Asset
Purchase Agreement (the “Claimed Amount”) and Parent and/or Buyer payment
delivery instructions.

 



2

 



 

(b) Response by the Representative. Within thirty (30) calendar days after
receipt by Escrow Agent of any Claims Notice (“Response Period”), Sellers shall,
with respect to such Claims Notice, by notice to Parent and/or Buyer, as
applicable, and Escrow Agent (a “Response Notice”) substantially in the form
attached hereto as Annex II, either (i) concede liability for the Claimed Amount
in whole, or (ii) deny liability for the Claimed Amount in whole or in part (it
being understood that any portion of the Claimed Amount for which Sellers have
not denied liability shall be deemed to have been conceded). If Sellers denies
liability in whole or in part, such Response Notice shall be accompanied by a
reasonably detailed description of the basis for such denial. The Claimed Amount
for which Sellers has conceded liability is referred to herein as the “Conceded
Amount.” If Sellers has conceded liability for any portion of the Claimed
Amount, Sellers, and Parent or Buyer (as applicable), by joint notice
substantially in the form attached hereto as Annex III, shall instruct Escrow
Agent to promptly deliver to Parent and/or Buyer the amount of remaining Closing
Cash, Escrow Cash and/or Escrow Shares, as determined pursuant to Section 1.5
hereto, representing the Conceded Amount specified in such notice (such joint
notice, the “Conceded Amount Notice”); provided, however, that if Sellers fails
to deliver a Response Notice within the thirty (30) calendar day period, Sellers
shall be deemed to have conceded the Claimed Amount in full (the “Deemed
Concession”) (and the Claimed Amount in full of such Deemed Concession shall
constitute a “Conceded Amount”) and Escrow Agent shall promptly deliver to
Parent and/or Buyer the amount of remaining Closing Cash,, Escrow Cash and/or
Escrow Shares, as determined pursuant to Section 1.5 hereto, representing the
Conceded Amount of the Deemed Concession.

 

(c) Resolutions of Disputes.

 

(i) If Sellers has denied liability for, or otherwise disputes the Claimed
Amount, in whole or in part, Sellers, Buyer and Parent, on behalf of the
applicable claimant, shall attempt to resolve such dispute within thirty (30)
calendar days. If the Parties resolve such dispute, they shall deliver to Escrow
Agent a Conceded Amount Notice signed by all of Sellers, Buyer and Parent. Such
Conceded Amount Notice shall instruct Escrow Agent to deliver to the Parent the
amount, if any, of Escrow Shares agreed to by both the Parties in settlement of
such dispute.

 

(ii) If the Parties fail to resolve such dispute within thirty (30) calendar
days after receipt by Escrow Agent of the Response Notice corresponding to such
dispute, the issue of liability for any such dispute with respect to Claims made
pursuant to Article VII of the Asset Purchase Agreement shall be submitted to
arbitration for the purposes of obtaining a final, conclusive and binding
decision (the “Final Decision”). Such Final Decision shall contain the amount,
if any, of the Party’s liability for the Claimed Amount as finally determined by
such arbitration (the “Ordered Amount”). The arbitration shall be in conformity
with and subject to the applicable rules and procedures of American Arbitration
Association in New York, New York. The arbitration shall be conducted before a
panel of three (3) arbitrators, with one arbitrator to be selected by the
Sellers, one by the Parent and the third arbitrator to be selected by the
arbitrators selected by the Parties. The Parties agree to be (A) subject to the
jurisdiction and venue of the arbitration in New York, NY, (B) bound by the
decision of the arbitrator as the final decision with respect to the dispute,
and (C) subject to the jurisdiction of the federal courts of the United States
of America or the courts of the State of New York in each case located in the
County of New York, New York for the purpose of confirmation and enforcement of
any award. Upon reaching the Final Decision, Buyer and Parent shall deliver to
Escrow Agent a notice setting forth the Ordered Amount, and any corresponding
documentation illustrating the Final Decision.



3

 



(d) Payment of Claims.

 

(i) Escrow Agent shall promptly deliver the applicable amount of remaining
Closing Cash, Escrow Cash or number of Escrow Shares, as determined pursuant to
the provisions set forth in Section 1.5 (the “Payment Shares”), no later than
the fifth (5th) business day following the determination of a Payment Event (as
such term is defined below), to Parent from the remaining Closing Cash, Escrow
Cash and/or Escrow Shares: (i) following any concession of liability by Sellers,
in whole or in part, the Conceded Amount as set forth in the Conceded Amount
Notice; (ii) following any Deemed Concession of liability by Sellers, the
Conceded Amount; or (iii) following receipt by Escrow Agent of any Final
Decision, the Ordered Amount (collectively, clauses (i) (ii) and (iii), the
“Payment Events”).

 

(ii) Upon the occurrence of a Payment Event, in the event that Escrow Agent must
deliver any Payment Shares to Parent, Escrow Agent shall return to Parent the
Certificate(s) then held by Escrow Agent (the “Primary Certificate(s)”), and
Parent shall deliver the Primary Certificate(s) to Equity Stock Transfer, LLC,
the transfer agent of Parent (the “Transfer Agent”), with a letter of
instruction and any other document required by the Transfer Agent in connection
therewith, from Parent directing the Transfer Agent to: (i) cancel the Primary
Certificate(s); (ii) issue a new stock certificate registered to Parent or
cancel the shares representing the number of the Payment Shares, which shall be
delivered by the Transfer Agent to Parent; and (iii) issue a new stock
certificate, or new stock certificates, registered to Sellers or its designees
representing the Escrow Shares less the Payment Shares, which shall be delivered
by the Transfer Agent to Escrow Agent to be held in escrow in accordance with
the terms set forth herein.

 





Section 1.4 Disbursements.

 



(a) Subject to adjustments for any disbursements made pursuant to Sections
1.4(b), (c), (d) and (e), upon receipt of joint written notice from the Parties
that one or more milestones set forth in Annex A has been satisfied, Escrow
Agent shall release that portion of the Closing Cash, Escrow Cash and/or Escrow
Shares corresponding to such milestone(s) as set forth in Annex A.

 

(b) Upon the earlier of termination of this Escrow Agreement pursuant to Section
1.6 hereof or joint written notice from the Parties, Escrow Agent shall release
from the remaining Closing Cash, Escrow Cash and/or Escrow Shares to Sellers or
its designees, any portion of the remaining Closing Cash, Escrow Cash and/or
Escrow Shares then remaining less the aggregate Claimed Amount for all then
outstanding claims for any Losses (“Outstanding Claims”) pursuant to Section VII
of the Asset Purchase Agreement asserted within the Claims Period.

 

(c) Upon receipt of a Conceded Amount Notice with respect to a particular
Outstanding Claim, Escrow Agent shall promptly deliver to Parent, the Conceded
Amount in accordance with Section 1.3(b) herein.

 

(d) Upon receipt of a Final Decision with respect to a particular Outstanding
Claim, Escrow Agent shall promptly deliver to Parent, as the case may be, the
Ordered Amount, if any, in accordance with Section 1.3(d)(ii) herein. Any court
or arbitrator order shall be accompanied by an opinion of counsel for the
presenting party that such order is final and non-appealable.

 

(e) In the event that the Parties jointly instruct Escrow Agent to disburse the
remaining Closing Cash, Escrow Cash and/or Escrow Shares to any party, Escrow
Agent shall comply with such instructions, any provision herein to the contrary
notwithstanding.

 

Section 1.5 Value of Escrow Shares. For purposes of this Agreement and
determining the applicable number of Escrow Shares to be delivered by the Escrow
Agent, the value of each Escrow Share (the “Escrow Share Value”) shall be
determined pursuant to Schedule 1.5 attached hereto. The number of Payment
Shares to be delivered by the Escrow Agent pursuant to Section 1.3(d) shall be
determined by dividing (i) the Conceded Amount or the Ordered Amount, as
applicable; by (ii) the Escrow Share Value.

 

Section 1.6 Termination. So long as no unresolved Claims Notices remain
outstanding, this Escrow Agreement shall terminate on such date as is twelve
(12) months after the Closing Date of the Asset Purchase Agreement (the
“Termination Date”), at which time Escrow Agent is authorized and directed to
disburse the remaining Closing Cash, Escrow Cash and Escrow Shares in accordance
with Section 1.4 and Section 1.5 and this Escrow Agreement shall be of no
further force and effect except that the provisions of Sections 3.1 and 3.2
hereof shall survive termination.

 

ARTICLE 2
DUTIES OF THE ESCROW AGENT

 

Section 2.1 Scope of Responsibility. Notwithstanding any provision to the
contrary, Escrow Agent is obligated only to perform the duties specifically set
forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will Escrow Agent be deemed to be a fiduciary to
any Party or any other person under this Escrow Agreement. Escrow Agent will not
be responsible or liable for the failure of any Party to perform in accordance
with this Escrow Agreement. Escrow Agent shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument, or document other than this Escrow Agreement, whether or not an
original or a copy of such agreement has been provided to Escrow Agent; and
Escrow Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Escrow Agreement to any other agreement, instrument, or
document are for the convenience of the Parties, and Escrow Agent has no duties
or obligations with respect thereto. This Escrow Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of Escrow Agent shall be inferred or implied from the terms of this
Escrow Agreement or any other agreement.

 



4

 



 

Section 2.2 Attorneys and Agents. Escrow Agent shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken by Escrow Agent
in accordance with the advice of counsel or other professionals retained or
consulted by Escrow Agent. Escrow Agent shall be reimbursed as set forth in
Section 3.1 herein for any and all reasonable compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. Escrow
Agent may perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees.

 

Section 2.3 Reliance. Escrow Agent shall not be liable for any action taken or
not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. Escrow Agent
shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority. Concurrent with the execution of this
Escrow Agreement, the Parties shall deliver to Escrow Agent authorized signers’
forms in the form of Exhibit A-1 and Exhibit A-2 to this Escrow Agreement.

 

Section 2.4 Right Not Duty Undertaken. The permissive rights of Escrow Agent to
do things enumerated in this Escrow Agreement shall not be construed as duties.

 

Section 2.5 No Financial Obligation. No provision of this Escrow Agreement shall
require Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Escrow Agreement.

 

ARTICLE 3
PROVISIONS CONCERNING ESCROW AGENT

 

Section 3.1 Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless Escrow Agent from and against any and all
loss, liability, cost, damage and expense, including, without limitation,
reasonable attorneys’ fees and expenses or other professional fees and expenses
which Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against Escrow Agent, arising out of or relating in any way
to this Escrow Agreement or any transaction to which this Escrow Agreement
relates, unless such loss, liability, cost, damage or expense shall have been
finally adjudicated to have been directly caused by the willful misconduct or
gross negligence of Escrow Agent. The provisions of this Section 3.1 shall
survive the resignation or removal of Escrow Agent and the termination of this
Escrow Agreement.

 

Section 3.2 Limitation of Liability. ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY
OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE
SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE
BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 



5

 

 

 

Section 3.3 Resignation or Removal. Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Shares and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with Escrow Agent or in
accordance with a court order. If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of resignation or removal, Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Parties.

 

Section 3.4 Compensation. The Parties agree that Parent will pay the fees,
expenses or other amounts owed to Escrow Agent hereunder. The fee agreed upon
for the services rendered hereunder is intended as full compensation for Escrow
Agent's services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or Escrow Agent is made
a party to any litigation pertaining to this Escrow Agreement or the subject
matter hereof, then Escrow Agent shall be compensated for such extraordinary
services and reimbursed for all reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event. Escrow Agent shall not, and is not granted,
any lien upon the Escrow Shares with respect to its unpaid fees, non-reimbursed
expenses and unsatisfied indemnification rights, superior to the interests of
any other persons or entities.

 

Section 3.5 Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or Escrow Agent is in doubt as to the action to be taken
hereunder, Escrow Agent is authorized to retain the remaining Closing Cash,
Escrow Cash and/or Escrow Shares until Escrow Agent (a) receives a final
non-appealable order of a court of competent jurisdiction or a final
non-appealable arbitration decision directing delivery of the remaining Closing
Cash, Escrow Cash and/or Escrow Shares, (b) receives a written agreement
executed by each of the parties involved in such disagreement or dispute
directing delivery of the remaining Closing Cash, Escrow Cash and/or Escrow
Shares, in which event Escrow Agent shall be authorized to disburse the Escrow
Shares in accordance with such final court order, arbitration decision, or
agreement, or (c) files an interpleader action in any court of competent
jurisdiction, and upon the filing thereof, Escrow Agent shall be relieved of all
liability as to the remaining Closing Cash, Escrow Cash and/or Escrow Shares and
shall be entitled to recover attorneys’ fees, expenses and other costs incurred
in commencing and maintaining any such interpleader action. Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent. The Parent and Buyer agree to
look to the remaining Closing Cash, Escrow Cash first and the Escrow Shares
second with respect the fulfillment of any indemnification obligations of
Sellers under the Asset Purchase Agreement.

 

Section 3.6 Merger or Consolidation. Any corporation or association into which
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which Escrow Agent is a party, shall be and become
the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

Section 3.7 Attachment of Escrow; Compliance with Legal Orders. In the event
that any remaining Closing Cash, Escrow Cash and/or Escrow Shares shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the remaining
Closing Cash, Escrow Cash and/or Escrow Shares, Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that Escrow Agent obeys or complies with any
such writ, order or decree it shall not be liable to any of the Parties or to
any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 



6

 

 

 

Section 3.8 Force Majeure. Escrow Agent shall not be responsible or liable for
any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that Escrow Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1 Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and Escrow Agent and their respective
successors and permitted assigns. No other persons shall have any rights under
this Escrow Agreement. No assignment of the interest of any of the Parties shall
be binding unless and until written notice of such assignment shall be delivered
to the other Party and Escrow Agent and shall require the prior written consent
of the other Party and Escrow Agent (such consent not to be unreasonably
withheld).

 

Section 4.2 Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. Escrow Agent shall have no liability to the Parties, their
respective heirs, legal representatives, successors and assigns, or any other
party, should any or all of the Escrow Shares escheat by operation of law.

 

Section 4.3 Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement (each, a “Notice”) shall be in writing, in
English, and shall be deemed to have been duly given if delivered (a)
personally, (b) by facsimile transmission with written confirmation of receipt,
(c) by overnight delivery with a reputable national overnight delivery service,
or (d) by mail or by certified mail, return receipt requested, and postage
prepaid. If any Notice is mailed, it shall be deemed given five (5) business
days after the date such notice is deposited in the United States mail. Any
Notice given shall be deemed given upon the actual date of such delivery. If any
Notice is given to a party, it shall be given at the address for such party set
forth below. It shall be the responsibility of the Parties to notify Escrow
Agent and the other Party in writing of any name or address changes. In the case
of any Notice delivered to Escrow Agent, such Notice shall be deemed to have
been given on the date received by the Escrow Agent.

 

(a) If to Sellers, to:

 

Adaptive Flight, Inc.

3041 Hallman Circle

Marietta, GA 30064

Fax:

Attention: Henrik Christophersen

 

With a copy (which shall not constitute notice) to:

 

Siavage Law Group, LLC

1360 Peachtree Street, Suite 1500

Atlanta, Georgia 30309

Fax: 404-351-5280

Attention: Michael Siavage

 



7

 

 

 

(b) If to Buyer or Parent, to:

 

Drone Aviation Corp

11651 Central Parkway, #118

Jacksonville, FL 32224

PH: (904) 834-4400

Fax: (904) 834-4360

Attention: Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

(c) If to Escrow Agent:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

With a copy to Sellers, if Parent is giving the Notice to Escrow Agent

With a copy to Parent, if Sellers is giving the Notice to Escrow Agent

 

Section 4.4 Governing Law. This Escrow Agreement, and all claims or causes of
action that may be based upon, arise out of or relate to this Escrow Agreement
will be construed in accordance with and governed by the internal laws of the
State of New York applicable to agreements made and to be performed entirely
within such State without regard to conflicts of laws principles thereof. Any
dispute arising under or in connection with any matter of any nature (whether
sounding in contract or tort) relating to or arising out of this Escrow
Agreement, shall be resolved exclusively by arbitration. The arbitration shall
be in conformity with and subject to the applicable rules and procedures of the
American Arbitration Association in New York, NY. The arbitration shall be
conducted before a panel of three (3) arbitrators, with one arbitrator to be
selected by the Sellers, one by the Parent and the third arbitrator to be
selected by the arbitrators selected by the Parties. The Parties agree to be (a)
subject to the exclusive jurisdiction and venue of the arbitration in New York
County, City of New York, State of New York (b) bound by the decision of the
arbitrator as the final decision with respect to the dispute, and (c) subject to
the jurisdiction of both of the federal courts of the United States of America
or the courts of the State of New York for the purpose of confirmation and
enforcement of any award.

 

Section 4.5 Entire Agreement. This Escrow Agreement, together with the Asset
Purchase Agreement, sets forth the entire agreement and understanding of the
Parties related to the Closing Cash, Escrow Cash and/or Escrow Shares.

 

Section 4.6 Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and Escrow Agent.

 

Section 4.7 Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 



8

 

 

 

Section 4.8 Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

Section 4.9 Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.
Counterparts delivered by facsimile, e-mail or other electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

 

 



 

[Signature Page Follows]

 

 

 

9

 





 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 



BUYER  

PARENT

Drone AFS Corp.

 

DRONE AVIATION CORP.

                  By: /s/ Felicia Hess   By: /s/ Felicia Hess

Name: Felicia Hess

 

Name: Felicia Hess

Title: Chief Executive Officer and Director

 

Title: Chief Executive Officer, President and Director

                 

SELLERS

   

ADAPTIVE FLIGHT, INC.

                /s/ Henrik B. Christophersen    

By: Henrik B. Christophersen

    Title: Chief Executive Officer           /s/ Henrik B. Christophersen    
Name: Henrik B. Christophersen           /s/ Eric N. Johnson    

Name: Eric N. Johnson

          /s/ Robert Wayne Pickell    

Name: Robert Wayne Pickell

                     

Escrow Agent

   

SICHENZIA ROSS FRIEDMAN FERENCE LLP

                    By:     Title:    



 

 

10

 

 

Annex A-1

 

Milestones as Conditions to Release of Closing Cash, Escrow Cash and Escrow
Shares

 

Upon the occurrence of the following, the Closing Cash shall be released in
accordance with the Seller’s instruction:

 

a.the Buyer and Escrow Agent receive and approve the written instruction of the
Seller instructing the Escrow Agent to make payment(s) to be applied towards
effectuating the Technology Integration Plan and towards AFI’s liabilities,
including but not limited to all amounts owed by AFI to the property owner of
the facilities rented by AFI.

 

Upon the occurrence of the following milestones (the “Milestones”), the Escrow
Cash shall be released to the Sellers:

 

b.the Buyer receives proof of all Third Party consents required to authorize the
assignment to and assumption by the Buyer of the Purchased Contracts, including,
without limitation, consent from Georgia Tech Research Corporation, and/or its
affiliates (“Georgia Tech”), to the assignment and assumption to and by the
Buyer, of all license agreements between the Sellers and Georgia Tech (the
“License Agreements”) and Georgia Tech’s consent to the sublicense of the
License Agreements to Lighter Than Air Systems Corp., a wholly-owned subsidiary
of Parent; and

c.the Buyer receives exclusive, no-cost and perpetual license agreements to all
contributing intellectual property included in or related to the Assets duly
executed by each of Embedded System Design, Michael Cancienne, Wayne Pickell,
Henrik Christophersen and Eric Johnson; and

d.the completion, in its entirety, of the Technology Integration Plan, attached
hereto as Annex A-2, which plan was developed by Eric Johnson, on behalf of the
Sellers, and Kevin Hess, on behalf of the Buyer.

 

2.If Sellers fail to obtain Georgia Tech’s consent as set forth in the milestone
above, all Escrow Cash shall be returned to Parent and Sellers shall grant a
sublicense of the License Agreements to Buyer (the “Contingency Sub License”),
subject to, to the extent needed, Georgia Tech Research Corporation approval,
which approval Sellers agree to use its best efforts to obtain, and Sellers
shall be responsible for all costs and fees required to grant such Contingency
Sub License to the Buyer. The Closing Cash shall be deemed to be full payment
towards the license fees contemplated in the License Agreements in order to
grant the Contingency Sub License.

 

3.If the Milestones have not been met, all remaining Escrow Cash shall be
released to the Parent upon termination of this Escrow Agreement and all Assets
shall be returned to AFI.

 

Upon the occurrence of the following, the Escrow Shares shall be released to the
Sellers or Sellers’ designees (subject to the Lockup Agreement):

 

 

1.If all of the Milestones have been met, one-half (1/2) of the Escrow Shares
shall be immediately released to the Sellers (the date of such release shall be
referred to herein as the “Milestone Share Release”).    



2.If the Milestones have been met, all remaining Escrow Shares shall be released
to the Sellers upon termination of this Escrow Agreement.

 

3.If the Milestones have not been met, all Escrow Shares shall be released to
the Parent upon termination of this Escrow Agreement and the Assets shall be
returned to AFI.

 

11

 

 

EXHIBIT A-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Parent and
are authorized to initiate and approve transactions of all types for the escrow
account or accounts established under the Escrow Agreement to which this Exhibit
A-1 is attached, on behalf of Parent.

 

Name / Title Specimen Signature  

 




  _____________________________   Signature

 

 

12

 

 

EXHIBIT A-2

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signature shown below is the specimen signature of the individual
who have been designated as the authorized representative of Sellers and is
authorized to initiate and approve transactions of all types for the escrow
account or accounts established under the Escrow Agreement to which this Exhibit
A-2 is attached, on behalf of the Sellers.



 

Name / Title  Specimen Signature                             Signature          
         

Agreed and Acknowledged By:

         

SELLERS

   

ADAPTIVE FLIGHT, INC.

              By: Henrik B. Christophersen     Title: Chief Executive Officer  
              Name: Henrik B. Christophersen                 Name: Eric N.
Johnson                 Name: Robert Wayne Pickell                      






 




13

 

Annex I

CLAIMS NOTICE

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3(a) of the Escrow Agreement, dated as of
July 20, 2015, by and among Drone AFS Corp., a Nevada corporation (the “Buyer”),
Drone Aviation Holding Corp., a Nevada corporation (“Parent”), and Adaptive
Flight, Inc., a Georgia corporation, and the contributors of Adaptive Flight,
Inc. identified on the signature page of the Escrow Agreement (collectively, the
“Sellers”), and Sichenzia Ross Friedman Ference LLP, as escrow agent (“Escrow
Agent”) (the “Escrow Agreement”) (terms defined in the Escrow Agreement have the
same meanings when used herein), hereby certifies that Parent and Buyer are or
may be entitled to indemnification pursuant to Article VII of the Asset Purchase
Agreement in an amount equal to $_______ (the “Claimed Amount”). Parent and
Buyer further certify that the nature of the Claim is as follows: [__________].

 

Unless you receive a Response Notice from Sellers conceding liability, there is
a Deemed Concession or a Conceded Amount Notice from both Sellers and Parent,
you shall not make any payment to Parent.

 

Dated: _______, 20__.

 

Drone Aviation Holding Corp.

 

By: ________________________________

 

 

cc: Sellers

 

14

 

Annex II

RESPONSE NOTICE

 

 

Drone Aviation Corp

11653 Central Parkway, #209

Jacksonville, FL 32224

Fax: (727) 388-8361

Attention: Dan Erdberg

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

Ladies and Gentlemen:

 

The undersigned (“Sellers”), pursuant to Section 1.3(b) of the Escrow Agreement,
dated as of July 20, 2015 by and among the Sellers, Drone AFS Corp., a Nevada
corporation (the “Buyer”), Drone Aviation Holding Corp., a Nevada corporation
(“Parent”), and Sichenzia Ross Friedman Ference LLP, as escrow agent (the
“Escrow Agent”) (the “Escrow Agreement”) (terms defined in the Escrow Agreement
have the same meanings when used herein), hereby:

 

(a) concedes liability [in whole for] [in part in respect of $____ of] the
Claimed Amount (the “Conceded Amount”), referred to in the Claims Notice dated
________, 20__ pursuant to Article VII of the Asset Purchase Agreement; [and]
[or]

 

(b) denies liability [in whole for] [in part in respect of $____ of] the Claimed
Amount referred to in the Claims Notice dated _________, 20__ pursuant to
Article VII of the Asset Purchase Agreement.

 

Attached hereto is a description of the basis for the foregoing.

 

Dated: _______, 20__.

 

SELLERS

 

By: ________________________________________

 

 

 

cc: Drone AFS Corp. and Drone Aviation Holding Corp.

 

15

 

Annex III

CONCEDED AMOUNT NOTICE

 

Drone Aviation Corp

11653 Central Parkway, #209

Jacksonville, FL 32224

Fax: (727) 388-8361

Attention: Dan Erdberg

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Fax: (212) 930-9725

Attention: Harvey Kesner, Esq.

 

Ladies and Gentlemen:

 

The undersigned, pursuant to Section 1.3[(b) or (c)] of the Escrow Agreement,
dated as of July 20, 2015, by and among Drone AFS Corp., a Nevada corporation
(the “Buyer”), Drone Aviation Holding Corp., a Nevada corporation (“Parent”),
Adaptive Flight, Inc., a Georgia corporation, and the contributors of Adaptive
Flight, Inc. identified on the signature page of the Escrow Agreement
(collectively, the “Sellers”) and Sichenzia Ross Friedman Ference LLP, as escrow
agent (the “Escrow Agent”) (the “Escrow Agreement”) (terms defined in the Escrow
Agreement have the same meanings when used herein), hereby jointly:

 

(a) certify that [a portion of] the Claimed Amount with respect to the matter
described in the attached in the amount of $[________] (the “Conceded Amount”)
is owed to [________]; and

 

(b) instruct you to promptly pay to [________] from the Escrow Shares $_______
[insert amount pursuant to paragraph (a)] as soon as practicable following your
receipt of this notice and, in any event, no later than five (5) business days
following the date hereof.

 

Dated: _______, 20__.

 

Drone Aviation Holding Corp.

 

By: _____________________________

 

 

SELLERS

 

By: _____________________________

 

16

 

 

SCHEDULE 1.5

ESCROW SHARE VALUE

 

“Determination Date” shall mean (i) the date of the Conceded Amount Notice; (ii)
the date of the Deemed Concession; (iii) the date of the Final Decision, (iv)
the date of the Milestone Share Release or (v) the Termination Date, as
applicable.

 

The Escrow Share Value shall be equal to the average closing price as reported
on the OTC Markets for the Common Stock during the fifteen (15) Trading Days
prior to the Determination Date.

 

Upon the Termination Date, if the sum of (i) the Escrow Share Value of the
Escrow Shares previously released to Sellers upon the date of the Milestone
Share Release and (ii) the Escrow Share Value of the Escrow Shares to be
released to Sellers on the Termination Date is less than $1,400,000.00 (minus
the Escrow Share Value of any Escrow Shares released to Parent pursuant to
indemnification claim(s) of Parent and/or Buyer hereunder) (such aggregate value
to be referred to herein as the “Termination Date Aggregate Share Value”),
Parent will issue an additional number of unregistered shares of common stock of
Parent to Sellers as needed to provide Sellers with the Termination Date
Aggregate Share Value; provided however, that in no event shall Parent be
required to issue more than an additional 2,000,000 shares of unregistered
common stock of Parent to Sellers pursuant to this paragraph.

